           CASE 0:20-cv-01043-SRN-KMM Doc. 60 Filed 12/01/20 Page 1 of 24




                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF MINNESOTA


 Cardiovascular Systems, Inc.,                      Case No. 20-CV-1043 (SRN/KMM)

                  Plaintiff,

 v.                                                MEMORANDUM OPINION AND
                                                          ORDER
 Gary Petrucci and Lela Nadirashvili,

                  Defendants.


 Daniel L. Allender and Roman M. Silberfeld, Robins Kaplan LLP, 2049 Century Park
 East, Suite 3400, Los Angeles, CA 90067; Thomas F. Berndt, Robins Kaplan LLP, 800
 LaSalle Avenue, Suite 2800, Minneapolis, MN 55402, for Plaintiff.

 Joseph W. Anthony and Daniel R. Hall, Anthony Ostlund Baer & Louwagie PA, 90
 South Seventh Street, Suite 3600, Minneapolis, MN 55402, for Defendants.


SUSAN RICHARD NELSON, United States District Judge

           This matter comes before the Court on Defendant Gary Petrucci’s Motion to

Dismiss [Doc. No. 15] and Defendant Lela Nadirashvili’s Motion to Dismiss [Doc. No.

22]. For the reasons set forth below, the Court GRANTS both motions.

      I.      BACKGROUND

                 A. The Parties

           Plaintiff Cardiovascular Systems, Inc. (“CSI”) is a Delaware corporation with its

principal place of business in Minnesota. (Compl. [Doc. No. 1] ¶ 1.) As a medical device

company, it owns various intellectual property rights associated with orbital atherectomy

devices, utilized to remove built-up plaque in patients’ arteries. (Id. ¶ 9.) Defendant Ms.



                                               1
       CASE 0:20-cv-01043-SRN-KMM Doc. 60 Filed 12/01/20 Page 2 of 24




Lela Nadirashvili (“Nadirashvili”) is the widow of Dr. Leonid Shturman (“Shturman”). (Id.

¶ 16.) Shturman was the former CEO of CSI’s predecessor and an employee of CSI prior

to his death in 2009. (Id. ¶¶ 8-9, 15.) Defendant Gary Petrucci (“Petrucci”) was a member

of CSI’s board, served as CSI’s interim CEO, and ultimately founded Cardio Flow, Inc.

(Id. ¶¶ 16-17.)

              B. The Events Leading to the 2012 Settlement Agreement

       Shturman, an inventor in the field of atherectomy devices utilizing counterweight

technology, and Plaintiff CSI vigorously disputed the ownership of this technology,

referred to in this Complaint as Shturman’s “Counterweight Invention,” in court and in

arbitration for years prior to his untimely death in 2009. (Id. ¶¶ 11-15 (describing the 2008

“SMS Arbitration Award” and the 2008 “Shturman Settlement Agreement”).) As defined

in the Shturman Settlement Agreement, his “Counterweight Invention” was “certain know

how comprised of one or more counterbalanced weights on or near the abrasive element of

the drive shaft” of an atherectomy device. (Id. ¶ 13.)

       Just prior to his death in 2009, Shturman filed another lawsuit against CSI, in an

effort to finally resolve the disputed ownership of certain patents and patent applications

related to this technology. (Id. ¶ 15.) CSI alleges that after Shturman’ s death, Petrucci, in

an effort to enrich himself at CSI’s expense, contacted Shturman’s widow, Nadirashvili,

and proposed to her that Petrucci leave CSI and that, together, they form a new company,

Cardio Flow. (Id. ¶ 17.) According to CSI, Petrucci’s purpose and intent in starting up

Cardio Flow was to take control of the patents and patent applications that Shturman left

behind in order to be able to develop an atherectomy device using CSI’s technology. (Id.)


                                              2
       CASE 0:20-cv-01043-SRN-KMM Doc. 60 Filed 12/01/20 Page 3 of 24




Nadirashvili agreed to the proposal and Cardio Flow was organized in July of 2010,

although it did not become operational until several years later. (Id.)

       As part of Petrucci’s alleged plan to gain control of this technology, CSI contends

that Petrucci arranged for Nadirashvili to act as a “nominal plaintiff” in a new lawsuit she

filed against CSI in 2012. (Id. ¶ 19.) The 2012 lawsuit again sought to resolve the disputed

ownership of certain patents and patent applications related to this technology. (Id.) CSI

alleges that Petrucci controlled Nadirashvili’s role in the 2012 lawsuit and orchestrated the

events leading to the resolution of the lawsuit in the 2012 Settlement Agreement. (Id.) As

an example of Petrucci’s alleged control, CSI alleges that the lawsuit was drafted, filed,

and litigated by Petrucci’s personal attorneys, who were acting at his direction. (Id.)

Further, CSI contends that Petrucci directed his personal attorneys to litigate this action on

Nadirashvili’s behalf at no cost to her. (Id.) CSI contends that, although it understood that

Nadirashvili and Petrucci were exploring a business relationship together, it did not learn

of the extent of Petrucci’s control over Nadirashvili during the pendency of the 2012

lawsuit until 2019, during discovery in a related action. (Id. ¶ 20.)

              C. The 2012 Settlement Agreement and Subsequent Assignment of the
                 Nadirashvili Patent Portfolio to Cardio Flow

       The 2012 Settlement Agreement fully resolved the 2012 lawsuit in several key

respects. First, the disputed patents and patent applications were divided between CSI and

Nadirashvili into patent portfolios—the “CSI Patent Portfolio” and the “Nadirashvili Patent

Portfolio.” (Id. ¶¶ 21-22.) The 2012 Settlement Agreement specifically listed the patents

and patent applications contained within each respective portfolio. (Id. ¶ 22.)



                                              3
       CASE 0:20-cv-01043-SRN-KMM Doc. 60 Filed 12/01/20 Page 4 of 24




       Second, and relevant here, Section 3(A) of the 2012 Settlement Agreement granted

to CSI “a worldwide, royalty-free, paid-up, irrevocable exclusive right and license under

the Nadirashvili Patent Portfolio to make, have made, use, offer to sell, sell and import

rotational atherectomy devices or methods utilizing Solid Counterweights.” (Hall Decl. in

Support of Petrucci’s Motion to Dismiss [Doc. No. 18] Ex. 1 § 3(A) (hereafter, “2012

Settlement Agreement”).) Similarly, under Section 3(B) of the 2012 Settlement

Agreement, CSI granted to Nadirashvili an “exclusive right and license” under the CSI

Patent Portfolio, with regard to atherectomy devices or methods utilizing fluid inflatable

counterweight technology. (2012 Settlement Agreement § 3(B).)

       In related litigation, Cardiovascular Sys., Inc. v. Cardio Flow, Inc., No. 18-CV-

1253 (SRN/KMM), 2020 U.S. Dist. LEXIS 204120 (D. Minn. Nov. 2, 2020), CSI

vigorously disputed precisely what Nadirashvili granted to CSI by way of Section 3(A) of

the 2012 Settlement Agreement. CSI contended that it was the understanding of all the

parties, at the time of the 2012 Settlement Agreement, that CSI had acquired two separate

rights through its “exclusive right and license”: (1) an exclusive right to manufacture and

sell rotational atherectomy devices utilizing solid counterweight technology in the medical

device marketplace; and (2) an exclusive license under the patents in the Nadirashvili

Patent Portfolio to make, have made, use, offer to sell, sell and import rotational

atherectomy devices utilizing solid counterweight technology. Id. at *11-12. Accordingly,

in CSI’s view, not only did the 2012 Settlement Agreement allocate ownership of the

disputed patent rights as between CSI and Nadirashvili and grant them each exclusive

licenses, it went further—it set forth a broad restrictive covenant dividing the entire


                                            4
       CASE 0:20-cv-01043-SRN-KMM Doc. 60 Filed 12/01/20 Page 5 of 24




marketplace of such devices without regard to patent rights. (Compl. ¶ 23.) In other words,

CSI believed and understood that the 2012 Settlement Agreement granted it an exclusive

right in the medical device marketplace to manufacture and sell atherectomy devices

utilizing solid counterweight technology. (Id.)

       Third, Section 10 of the 2012 Settlement Agreement provided that:

       The rights, obligations and privileges granted to the parties in this Settlement
       Agreement are personal to the parties and may not be assigned or otherwise
       transferred by a party without the written consent of the other party. The
       preceding sentence notwithstanding, either party may assign, without the
       consent of the other party, this Settlement Agreement and the rights,
       obligation and privileges herein in conjunction with a sale or transfer of the
       respective party’s Patent Portfolio to a third party who has agreed, in writing
       promptly delivered to the other party, to be bound to this Agreement as if it
       were a party.

(2012 Settlement Agreement § 10.) CSI alleges that Section 10 prohibited Nadirashvili

from assigning the Nadirashvili Patent Portfolio to any party, including Petrucci and/or

Cardio Flow, unless that assignee agreed in writing to be bound by the terms of the 2012

Settlement Agreement as if they were a party to that agreement. (Compl. ¶ 24.)

       After the 2012 Settlement Agreement was finalized, it is alleged that Petrucci drew

up an agreement allowing for the assignment of the Nadirashvili Patent Portfolio by

Nadirashvili to Cardio Flow. (Id. ¶ 26.) CSI alleges that, when that assignment agreement

was finally executed, Cardio Flow did not agree in writing to be bound by the terms of the

2012 Settlement Agreement. (Id.) CSI further alleges that it was not aware of the terms of

the assignment agreement until 2019, through discovery in a related action. (Id. ¶ 29.)




                                              5
       CASE 0:20-cv-01043-SRN-KMM Doc. 60 Filed 12/01/20 Page 6 of 24




       With this understanding of the rights accorded to CSI under the 2012 Settlement

Agreement, CSI now alleges, in this action, that Petrucci always intended to ignore those

exclusive rights, even as he was directing his attorneys to agree to the terms of the 2012

Settlement Agreement on Nadirashvili’s behalf. (Id.) CSI further alleges that Petrucci and

Nadirashvili appeared to abide by that mutual understanding of the division of exclusive

rights in the marketplace before 2016, by focusing their efforts on an atherectomy device

utilizing fluid inflatable counterweight technology. (Id. ¶ 31.) However, in 2016, when

Cardio Flow began developing an atherectomy device that utilized solid counterweight

technology—the FreedomFlow device—CSI alleges that Nadirashvili breached Section

3(A) of the 2012 Settlement Agreement as to CSI’s alleged exclusive right to develop any

atherectomy device utilizing solid counterweight technology. (Id. ¶¶ 31-32.) And CSI

alleges that Nadirashvili breached Section 10 of the 2012 Settlement Agreement by failing

to obtain, in writing, an agreement by Cardio Flow to be bound to the terms of the 2012

Settlement Agreement. (Id. ¶ 26.)

       Although CSI no doubt believes that it was granted exclusive rights in the

marketplace, over and above its exclusive license, under the 2012 Settlement Agreement,

this Court has already ruled to the contrary. See Cardiovascular Sys., Inc. v. Cardio Flow,

Inc., No. 18-CV-1253 (SRN/KMM), 2020 U.S. Dist. LEXIS 204120, at *12-13 (D. Minn.

Nov. 2, 2020). As this Court explained in Cardio Flow, Section 3(A) of the 2012 Settlement

Agreement grants to CSI only an “exclusive license to certain patent rights under the

Nadirashvili Patent Portfolio.” Id. at *13. Courts have long understood that a grant of an

“exclusive right and license” only creates one obligation in the context of a patent license.


                                             6
         CASE 0:20-cv-01043-SRN-KMM Doc. 60 Filed 12/01/20 Page 7 of 24




Id. at *12. After all, Nadirashvili could not grant CSI greater rights than she had in the first

instance—she could not grant CSI more than an exclusive license to the patents in her

patent portfolio. See id. at *20. However, this Court has also ruled that the exclusive license

granted to CSI under the 2012 Settlement Agreement “ran with the patents” and remained

enforceable even after the assignment of the Nadirashvili Patent Portfolio to Cardio Flow.

Id. at *24-25.

         Against this backdrop, CSI’s claims for breach of contract, breach of the implied

covenant of good faith and fair dealing, tortious interference with contract, fraud and a

request for a permanent injunction come into clearer focus. Through this lawsuit, CSI seeks

to hold Nadirashvili accountable for violating its alleged exclusive right to the marketplace

of atherectomy devices utilizing solid counterweight technology by assigning those rights

to Cardio Flow, without its written agreement to be bound to the terms of the 2012

Settlement Agreement. But, as this Court has already ruled, CSI never acquired such rights

under the 2012 Settlement Agreement. Id. at *12-13. CSI did acquire an exclusive license

however—a license that “ran with the patents.” Id. at *24-25. Thus, to the extent that

Nadirashvili or Petrucci or any third party has infringed, or infringes in the future, the

patents that are subject to that exclusive license, CSI is free to sue them for patent

infringement. See id. at *26.

   II.      DISCUSSION

                 A. Standard of Review

         When evaluating a motion to dismiss under Rule 12(b)(6), the Court assumes the

facts in the complaint to be true and construes all reasonable inferences from those facts in


                                               7
        CASE 0:20-cv-01043-SRN-KMM Doc. 60 Filed 12/01/20 Page 8 of 24




the light most favorable to the plaintiff. Hager v. Arkansas Dep’t of Health, 735 F.3d 1009,

1013 (8th Cir. 2013). The Court, however, need not accept as true wholly conclusory

allegations, Hanten v. Sch. Dist. of Riverview Gardens, 183 F.3d 799, 805 (8th Cir. 1999),

or legal conclusions that plaintiffs draw from the facts alleged, Westcott v. City of Omaha,

901 F.2d 1486, 1488 (8th Cir. 1990). “To survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 173 L. Ed. 2d 868

(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127 S. Ct. 1955, 167 L. Ed.

2d 929 (2007)). A claim is facially plausible “when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). “Threadbare recitals of the

elements of a cause of action, supported by mere conclusory statements, do not suffice.”

Id. (citing Twombly, 550 U.S. at 555). A complaint must contain facts with enough

specificity “to raise a right to relief above the speculative level.” Twombly, 550 U.S. at 555.

       When considering a motion to dismiss under Rule 12(b)(6), “the court generally

must ignore materials outside the pleadings.” Porous Media Corp. v. Pall Corp., 186 F.3d

1077, 1079 (8th Cir. 1999). Courts may, however, “consider some materials that are part

of the public record or do not contradict the complaint as well as materials that are

necessarily embraced by the pleadings.” Id. (quotations and citation omitted); see also Illig

v. Union Elec. Co., 652 F.3d 971, 976 (8th Cir. 2011) (“In addressing a motion to dismiss,

the court may consider the pleadings themselves, materials embraced by the pleadings,

exhibits attached to the pleadings, and matters of public record.” (quotation omitted)).


                                                8
       CASE 0:20-cv-01043-SRN-KMM Doc. 60 Filed 12/01/20 Page 9 of 24




“[D]ocuments ‘necessarily embraced by the complaint’ are not matters outside the

pleading,” Enervations, Inc. v. Minn. Mining & Mfg. Co., 380 F.3d 1066, 1069 (8th Cir.

2004), and courts have discretion “to determine whether or not to accept any material

beyond the pleadings that is offered in conjunction with a Rule 12(b)(6) motion.” Stahl v.

United States Dep’t of Agric., 327 F.3d 697, 701 (8th Cir. 2003) (quotation omitted).

Indeed, “[i]n a case involving a contract, the court may examine the contract documents in

deciding a motion to dismiss.” Stahl, 327 F.3d at 700. 1

       Claims of fraud must be pled with particularity. Fed. R. Civ. P. 9(b). In order to

provide the notice required under Rule 9(b), a plaintiff must plead “the who, what, when,

where, and how” of the alleged fraud. Summerhill v. Terminix, Inc., 637 F.3d 877, 880 (8th

Cir. 2011). “Conclusory allegations that a defendant’s conduct was fraudulent and

deceptive are not sufficient to satisfy [Rule 9(b)].” BJC Health Sys. v. Columbia Cas. Co.,

478 F.3d 908, 917 (8th Cir. 2007) (citation omitted).

              B. Breach of Contract and Breach of the Implied Covenant of Good
                 Faith and Fair Dealing

       CSI first alleges that Nadirashvili breached Section 10 of the 2012 Settlement

Agreement by assigning the Nadirashvili Patent Portfolio to Cardio Flow in 2012 without

obtaining CSI’s written consent to be bound by the terms of the 2012 Settlement

Agreement. (Compl. ¶ 36.) CSI next alleges that, in 2016, Nadirashvili breached Section

3(A) of the 2012 Settlement Agreement by failing to prevent Cardio Flow from developing



       1
        Accordingly, the Court considers the 2012 Settlement Agreement as embraced by
the pleadings in deciding these motions to dismiss.

                                             9
       CASE 0:20-cv-01043-SRN-KMM Doc. 60 Filed 12/01/20 Page 10 of 24




atherectomy devices utilizing solid counterweight technology. (Id. ¶ 37.) Finally, citing to

the same alleged actionable conduct, CSI claims that Nadirashvili breached the implied

covenant of good faith and fair dealing as well. (Id. ¶ 43.)

       As explained below, CSI’s claims for breach of contract and breach of the implied

covenant of good faith and fair dealing must be dismissed. The Court finds that CSI fails

to state a claim for breach of contract and breach of the implied covenant of good faith and

fair dealing as to its claim that, in 2016, Nadirashvili breached Section 3(A) of the 2012

Settlement Agreement. And the Court finds that the six-year statute of limitations bars

CSI’s claims as to both breach of contract and breach of the implied covenant of good faith

and fair dealing as to its claim that, in 2012, Nadirashvili breached Section 10 of the 2012

Settlement Agreement.

                         1.      Failure to State a Claim

       First, the Court considers CSI’s claim that Nadirashvili breached Section 3(A) of

the 2012 Settlement Agreement when, in 2016, she failed “to prevent Cardio Flow” from

developing an atherectomy device utilizing solid counterweight technology “exclusively

reserved to CSI.” (Compl. ¶ 37.) As discussed, supra, this claim is based on CSI’s

misunderstanding that Section 3(A) granted to it an “exclusive right” in the marketplace to

develop and sell such medical devices, without regard to patent rights. As this Court has

already ruled in Cardiovascular Sys., Inc. v. Cardio Flow, Inc., No. 18-CV-1253

(SRN/KMM), 2020 U.S. Dist. LEXIS 204120, at *12-13 (D. Minn. Nov. 2, 2020), Section

3(A) grants to CSI merely an exclusive license to certain patent rights under the

Nadirashvili Patent Portfolio.


                                             10
       CASE 0:20-cv-01043-SRN-KMM Doc. 60 Filed 12/01/20 Page 11 of 24




       In order to plausibly allege a breach of contract as to the exclusive license granted

under Section 3(A), CSI would need to identify: (1) a particular patent or patents in the

Nadirashvili Patent Portfolio that were licensed to CSI; and (2) that the accused product—

the FreedomFlow device—infringes every element of at least one of the patent’s claims.

See Disc Disease Sols. Inc. v. VGH Sols., Inc., 888 F.3d 1256, 1260 (Fed. Cir. 2018);

Larson v. SoundSkins Glob., No. 18-cv-3190 (WMW/LIB), 2019 U.S. Dist. LEXIS

138219, at *8 (D. Minn. Aug. 15, 2019). Neither such allegation appears in the Complaint.

       Likewise, CSI fails to state a claim for breach of the implied covenant of good faith

and fair dealing as to Cardio Flow’s development of the FreedomFlow device. Under

Minnesota law, all contracts other than sales and employment contracts include an implied

covenant of good faith and fair dealing requiring that one party not unjustifiably hinder the

other party’s performance of the contract. Kivel v. WealthSpring Mortg. Corp., 398 F.

Supp. 2d 1049, 1057 (D. Minn. 2005) (citations omitted). “[T]he implied covenant of good

faith and fair dealing governs the parties’ performance and prohibits a party from failing

to perform for the purpose of thwarting the other party’s rights under the contract.” Team

Nursing Servs., Inc. v. Evangelical Luthern Good Samaritan Soc., 433 F.3d 637, 641-42

(8th Cir. 2006). “Examples of breach of the duty of good faith and fair dealing by

unjustified hindrance include wrongfully repudiating a contract, avoid[ing] performance

by affirmatively blocking the happening of a condition precedent, refusing to allow a party

to perform unless the performing party waived other contractual rights, and using a party’s

rejection of an offer as a defense to contract liability when the defendant persuaded the

party to reject the offer in the first place.” Cox v. Mortg. Elec. Registration Sys., 685 F.3d


                                             11
       CASE 0:20-cv-01043-SRN-KMM Doc. 60 Filed 12/01/20 Page 12 of 24




663, 671 (8th Cir. 2012) (internal quotations and citations omitted). Minnesota law requires

a claim for breach of the duty of good faith and fair dealing to allege a causal link between

the alleged breach and the party’s claimed damages. Id.

       CSI argues that Nadirashvili breached the implied covenant of good faith and fair

dealing by “contributing to Mr. Petrucci’s fraudulent scheme to attempt to deprive CSI of

its exclusive rights and licenses to the Nadirashvili Patent Portfolio” and by “assisting

Cardio Flow develop an atherectomy device based on the Solid Counterweight technology

that was exclusively reserved to CSI, thereby depriving CSI of the benefits it was intended

to receive under the agreement.” (Compl. ¶ 43.) Like CSI’s breach of contract claim, these

allegations are based on CSI’s mistaken belief that it owns an “exclusive right” in the

marketplace to solid counterweight technology. Accordingly, these allegations cannot

survive Nadirashvili’s motion to dismiss.

       Therefore, CSI’s claims of breach of contract and breach of the implied covenant of

good faith and fair dealing, with regard to the development of the FreedomFlow device in

2016 by Cardio Flow, are dismissed for failure to state a claim.

                         2.     Statute of Limitations

       Next, the Court considers CSI’s claims of breach of contract and breach of the

implied covenant of good faith and fair dealing as to its allegation that Nadirashvili

breached Section 10 of the 2012 Settlement Agreement by assigning the Nadirashvili

Patent Portfolio to Cardio Flow in 2012 without obtaining CSI’s written consent to be

bound by the terms of the 2012 Settlement Agreement. (Compl. ¶ 36.) Nadirashvili

contends that the statute of limitations bars these claims.


                                             12
       CASE 0:20-cv-01043-SRN-KMM Doc. 60 Filed 12/01/20 Page 13 of 24




       “An assertion that the statute of limitations bars a cause of action is an affirmative

defense and ‘the party asserting the defense has the burden of establishing each of the

elements.’” Hansen v. U.S. Bank Nat’l Ass’n, 934 N.W.2d 319, 326 (Minn. 2019) (quoting

MacRae v. Grp. Health Plan, Inc., 753 N.W.2d 711, 716 (Minn. 2008)). “In that context,

a motion to dismiss should be granted only when it is clear from the stated allegations in

the complaint that the statute of limitations has run.” Id. Indeed, “[a]s a general rule, ‘the

possible existence of a statute of limitations defense is not ordinarily a ground for Rule

12(b)(6) dismissal unless the complaint itself establishes the defense.’” Joyce v. Armstrong

Teasdale, LLP, 635 F.3d 364, 367 (8th Cir. 2011) (quoting Jessie v. Potter, 516 F.3d 709,

713 n.2 (8th Cir. 2008)).

       The statute of limitations starts to run when a cause of action accrues, meaning the

“the point in time when a plaintiff can allege sufficient facts to survive a motion to dismiss

for failure to state a claim upon which relief can be granted.” Sec. Bank & Tr. Co. v. Larkin,

Hoffman, Daly & Lindgren, Ltd., 916 N.W.2d 491, 496 (Minn. 2018) (citation omitted)

(internal quotation marks omitted). As a result, “[a]ccrual of a cause of action requires the

existence of operative facts supporting each element of the claim.” Id.

       CSI and Nadirashvili agree that the claims of breach of contract and breach of the

implied covenant of good faith and fair dealing are subject to a six-year statute of

limitations. See Minn. Stat. § 541.05, subd. 1(1). The parties, however, disagree as to when

the causes of action accrued.

       Nadirashvili argues that CSI’s claims accrued in 2012 when Nadirashvili executed

the assignment of the Nadirashvili Patent Portfolio to Cardio Flow, which renders CSI’s


                                             13
       CASE 0:20-cv-01043-SRN-KMM Doc. 60 Filed 12/01/20 Page 14 of 24




claims time-barred. CSI contends that the statute of limitations has not run for the following

reasons: (1) the claims accrued in 2019 when CSI discovered the facts supporting its claims

in the discovery CSI obtained in Cardiovascular Sys., Inc. v. Cardio Flow, Inc., No. 18-

CV-1253 (D. Minn.); (2) the 2012 Settlement Agreement did not specify a deadline by

which Cardio Flow had to accept the terms of the 2012 Settlement Agreement, so when

this obligation became due is a question of fact; (3) Nadirashvili’s and Petrucci’s conduct

equitably tolled the statute of limitations under the doctrine of fraudulent concealment; and

(4) a cause of action could only accrue when CSI suffered damages, which occurred in

2016 when Cardio Flow began developing an atherectomy device utilizing solid

counterweight technology. (See CSI Mem. in Op. to Nadirashvili Motion to Dismiss [Doc.

No. 27] at 2-5.)

       Under Minnesota law, the statute of limitations for a breach of contract claim begins

to run when the breach occurs. Park Nicollet Clinic v. Hamann, 808 N.W.2d 828, 832, 834

(Minn. 2011). The Court, therefore, finds that CSI’s claim that Nadirashvili breached

Section 10 of the 2012 Settlement Agreement in 2012 is time-barred. First, although in

cases alleging negligence, trespass, or fraud, the “discovery rule” may apply to toll the

statute of limitations until the parties discover facts underlying those claims, Hempel v.

Creek House Tr., 743 N.W.2d 305, 312 (Minn. Ct. App. 2007), Minnesota courts do not

apply the “discovery rule” to contract claims. Jacobson v. Bd. of Trs., 627 N.W.2d 106,

110 (Minn. Ct. App. 2001); see Untiedt’s Vegetable Farm, Inc. v. S. Impact, LLC, No. 20-

CV-0597 (PJS/DTS), 2020 U.S. Dist. LEXIS 186562, at *7 n.6 (D. Minn. Oct. 8, 2020)

(“Minnesota applies the occurrence rule, not the discovery rule, in determining when a


                                             14
       CASE 0:20-cv-01043-SRN-KMM Doc. 60 Filed 12/01/20 Page 15 of 24




claim for breach of contract accrues.”). Accordingly, the “discovery rule” does not toll the

statute of limitations as to either CSI’s breach of contract claim nor its claim for breach of

the implied covenant of good faith and fair dealing.

       Second, CSI’s argument that the language of Section 10 of the 2012 Settlement

Agreement is silent as to the timing of a party’s consent to be bound by the agreement is

belied by the very language therein. Section 10 plainly states that a party may assign the

2012 Settlement Agreement “in conjunction with a sale or transfer … to a third party who

has agreed” in writing to be bound by the 2012 Settlement Agreement. (See 2012

Settlement Agreement § 10 (emphasis added).) While the Court acknowledges that the

parties dispute, in the first instance, whether Section 10 required Nadirashvili to obtain

Cardio Flow’s agreement to be bound by the 2012 Settlement Agreement, even if it did, it

required Nadirashvili to obtain Cardio Flow’s agreement in conjunction with the sale of

the Nadirashvili Patent Portfolio to Cardio Flow. Therefore, such a breach, if any, occurred

in November 2012, when Nadirashvili assigned the Nadirashvili Patent Portfolio to Cardio

Flow. (See Compl. ¶ 26.) Accordingly, because CSI initiated this lawsuit more than six

years after November 2012, CSI’s claim that Nadirashvili breached Section 10 of the 2012

Settlement Agreement is barred by the statute of limitations.

       Third, the doctrine of fraudulent concealment does not save CSI’s claims for breach

of contract or breach of the implied covenant of good faith and fair dealing. “Fraudulent

concealment tolls the statute of limitations until the party discovers, or has a reasonable

opportunity to discover, the concealed defect.” Hydra-Mac, Inc. v. Onan Corp., 450

N.W.2d 913, 918 (Minn. 1990) (citation omitted). “However, it does so only if it is the


                                             15
       CASE 0:20-cv-01043-SRN-KMM Doc. 60 Filed 12/01/20 Page 16 of 24




very existence of the facts which establish the cause of action which are fraudulently

concealed.” Id. Indeed, “[t]he defending party must have taken affirmative acts intended

to, and successful in, preventing discovery of the cause of action.” TCF Nat’l Bank v. Mkt.

Intelligence, Inc., 812 F.3d 701, 711 (8th Cir. 2016) (applying Minnesota law).

       Here, the Complaint does not plausibly allege that Nadirashvili took any affirmative

acts to fraudulently conceal that she had assigned the Nadirashvili Patent Portfolio to

Cardio Flow in 2012, without obtaining Cardio Flow’s agreement to be bound by the terms

of the 2012 Settlement Agreement. At most, the Complaint asserts wholly conclusory

allegations, primarily as to Nadirashvili’s state of mind, without any factual support,

referencing generally her “intentional efforts to keep that information secret” and alleging

that she “conceal[ed] Defendants’ schemes and breaches.” (See Compl. ¶¶ 29, 43.) Such

threadbare allegations are insufficient to plausibly allege fraudulent concealment.

Therefore, these conclusory allegations of fraudulent concealment do not preclude

dismissal of CSI’s claim. CSI’s claims for breach of contract and breach of the implied

covenant of good faith and fair dealing as to Nadirashvili’s alleged breach of Section 10 of

the 2012 Settlement Agreement are barred by the statute of limitations.

       Finally, CSI’s argument that its claims could only accrue when it suffered damages

is contrary to Minnesota law. Under Minnesota law, it has long been established that a

claim of breach of contract accrues upon the breach, even though damages are incurred at

a later date. TCF Nat’l Bank v. Mkt. Intelligence, Inc., 812 F.3d 701, 710 (8th Cir. 2016);

Untiedt’s Vegetable Farm, Inc. v. S. Impact, LLC, No. 20-CV-0597 (PJS/DTS), 2020 U.S.

Dist. LEXIS 186562, at *7 (D. Minn. Oct. 8, 2020); see Bachertz v. Hayes-Lucas Lumber


                                            16
       CASE 0:20-cv-01043-SRN-KMM Doc. 60 Filed 12/01/20 Page 17 of 24




Co., 275 N.W. 694, 697 (Minn. 1937). The Court applies the same statute of limitations

analysis to claims for breach of the implied covenant of good faith and fair dealing. See

Int’l Decision Sys., Inc. v. JDR Sols., Inc., No. 18-cv-02951 (ECT/DTS), 2019 U.S. Dist.

LEXIS 76974, at *6 n.3 (D. Minn. May 7, 2019). Therefore, it is of no consequence that

CSI allegedly did not suffer damages until 2016 because the date that it suffered damages

is not relevant to the statute of limitations analysis. CSI’s claims accrued upon the alleged

breach, which occurred in 2012 and renders the claims time-barred.

       Accordingly, under Rule 12(b)(6) and by operation of the statute of limitations,

CSI’s claims for breach of contract and breach of the implied covenant of good faith and

fair dealing are dismissed.

              C. Tortious Interference with Contract

       CSI next alleges that Petrucci tortiously interfered with the 2012 Settlement

Agreement in four ways: (1) “by designing the scheme that fraudulently induced CSI to

enter the 2012 Settlement Agreement in exchange for a promise of exclusive rights and

licenses to the Nadirashvili Patent Portfolio that Mr. Petrucci intended to immediately

disregard”; (2) “by designing the assignment agreement between Ms. Nadirashvili and

Cardio Flow that assigned the Nadirashvili Patent Portfolio to Cardio Flow without

providing for CSI’s exclusive rights and licenses to the same patents, as required by Section

10 of the 2012 Settlement Agreement”; (3) “by directing Cardio Flow engineers to switch

their development efforts away from Fluid Inflatable Counterweights and begin developing

an atherectomy device using Solid Counterweights in violation of the exclusive rights and

licenses reserved to CSI under the 2012 Settlement Agreement”; and (4) “by fraudulently


                                             17
       CASE 0:20-cv-01043-SRN-KMM Doc. 60 Filed 12/01/20 Page 18 of 24




concealing his material involvement in the foregoing breaches until his sworn deposition

in December 2019.” (See Compl. ¶¶ 48-51.) As explained below, the Court finds that CSI

fails to state a claim as to all four alleged bases of tortious interference, and additionally,

two of the bases are barred by the statute of limitations.

                         1. Failure to State a Claim

       A tortious interference with contract claim has five elements: “(1) the existence of

a contract; (2) the alleged wrongdoer’s knowledge of the contract; (3) intentional

procurement of its breach; (4) without justification; and (5) damages.” Kallok v. Medtronic,

Inc., 573 N.W.2d 356, 362 (Minn. 1998) (quoting Kjesbo v. Ricks, 517 N.W.2d 585, 588

(Minn. 1994)).

       CSI fails to plausibly allege that Petrucci intentionally procured a breach of the 2012

Settlement Agreement—that is, intentionally caused Nadirashvili to breach the 2012

Settlement Agreement—for the very same reasons that the Court holds that CSI fails to

plausibly allege that Nadirashvili in fact breached the 2012 Settlement Agreement. CSI’s

claims are again based on the false premise that Section 3(A) of the 2012 Settlement

Agreement granted it the exclusive right to develop atherectomy devices utilizing solid

counterweight technology and that Cardio Flow’s development of an atherectomy device,

allegedly utilizing solid counterweight technology, deprived CSI of those exclusive rights

in the medical device marketplace.

       Accordingly, CSI fails to state a claim for tortious interference with contract.




                                              18
       CASE 0:20-cv-01043-SRN-KMM Doc. 60 Filed 12/01/20 Page 19 of 24




       Additionally, two of the alleged bases of tortious interference are properly subject

to dismissal based on the statute of limitations, and the Court now turns to that analysis.

(See Compl. ¶¶ 48-49.)

                         2.     Statute of Limitations

       CSI and Petrucci agree that the tortious interference with contract claim is subject

to a six-year statute of limitations. See Minn. Stat. § 541.05. The parties, however, disagree

as to when this cause of action accrued. Petrucci argues that the claim accrued in 2012

when Nadirashvili executed the assignment of the Nadirashvili Patent Portfolio to Cardio

Flow. CSI argues that the claim accrued in either 2016 or 2019. First, under the “discovery

rule,” CSI argues that its claims against Petrucci accrued in 2019 when the facts supporting

its claims were first revealed in discovery in Cardiovascular Sys., Inc. v. Cardio Flow, Inc.,

No. 18-CV-1253 (D. Minn.). Alternatively, CSI argues that its claims against Petrucci

accrued in 2016, when Cardio Flow first developed an atherectomy device utilizing solid

counterweight technology, allegedly in violation of CSI’s exclusive rights under the 2012

Settlement Agreement, causing CSI to incur damages. (See CSI Mem. in Op. to Petrucci’s

Motion to Dismiss [Doc. No. 20] at 15-16.) CSI further maintains that Petrucci’s fraudulent

concealment of his scheme to deprive CSI of these exclusive rights should toll the statute

of limitations until 2019, when his fraud came to light in discovery. (Id. at 18-20.)

       Tortious interference with contract claims “are governed by the six-year statute of

limitations for contract claims.” Wallin v. Minn. Dep’t of Corr., 598 N.W.2d 393, 401

(Minn. Ct. App. 1999). Contrary to CSI’s argument, the “discovery rule” does not apply to

tortious interference with contract claims; it only applies to claims of negligence, trespass,


                                             19
       CASE 0:20-cv-01043-SRN-KMM Doc. 60 Filed 12/01/20 Page 20 of 24




and fraud. See Dalton v. Dow Chem. Co., 158 N.W.2d 580, 584 (Minn. 1968) (“ignorance

of a cause of action not involving continuing negligence or trespass, or fraud on the part of

the defendant, does not toll the accrual of a cause of action”).

       The Court finds that the statute of limitations bars two of CSI’s claims for tortious

interference. CSI alleges that Petrucci tortiously interfered with the 2012 Settlement

Agreement “by designing the scheme that fraudulently induced CSI to enter the 2012

Settlement Agreement in exchange for a promise of exclusive rights and licenses to the

Nadirashvili Patent Portfolio that Mr. Petrucci intended to immediately disregard” and “by

designing the assignment agreement between Ms. Nadirashvili and Cardio Flow that

assigned the Nadirashvili Patent Portfolio to Cardio Flow without providing for CSI’s

exclusive rights and licenses, as required by Section 10 of the 2012 Settlement Agreement.”

(Compl. ¶¶ 48-49.) Because these events occurred more than six years before CSI initiated

this lawsuit, the statute of limitations bars these claims.

       Moreover, the doctrine of fraudulent concealment fails to save CSI’s claims of

tortious interference with contract. As discussed, supra, CSI must plausibly allege facts to

support its claim that Petrucci took “affirmative acts intended to, and successful in,

preventing discovery of the cause of action.” TCF Nat’l Bank v. Mkt. Intelligence, Inc., 812

F.3d 701, 711 (8th Cir. 2016). No such allegations appear in this Complaint. The

Complaint’s threadbare allegations regarding Petrucci’s alleged state of mind, without any

factual support, are insufficient to plausibly allege fraudulent concealment.




                                              20
       CASE 0:20-cv-01043-SRN-KMM Doc. 60 Filed 12/01/20 Page 21 of 24




       Accordingly, because CSI’s claim for tortious interference with contract fails to

state a claim under Rule 12(b)(6) and is barred by operation of the statute of limitations,

the claim must be dismissed.

              D. Fraud

       CSI alleges that Nadirashvili and Petrucci engaged in fraud, both at the time CSI

and Nadirashvili executed the 2012 Settlement Agreement and at the time Nadirashvili

assigned certain patents under the Nadirashvili Patent Portfolio to Cardio Flow in 2012.

(See Compl. ¶¶ 56-57.)

       To prove fraud, a party must show that: “(1) there was a false representation by a

party of a past or existing material fact susceptible of knowledge; (2) made with knowledge

of the falsity of the representation or made as of the party’s own knowledge without

knowing whether it was true or false; (3) with the intention to induce another to act in

reliance thereon; (4) that the representation caused the other party to act in reliance thereon;

and (5) that the party suffer pecuniary damage as a result of the reliance.” Specialized

Tours, Inc. v. Hagen, 392 N.W.2d 520, 532 (Minn. 1986). To comply with the particularity

requirement Rule 9(b), a plaintiff must plead “the who, what, when, where, and how” of

the alleged fraud. Summerhill v. Terminix, Inc., 637 F.3d 877, 880 (8th Cir. 2011).

       CSI first alleges that Nadirashvili and Petrucci worked together to fraudulently

induce CSI to enter into the 2012 Settlement Agreement—an agreement that allegedly

granted CSI exclusive rights to develop an atherectomy device utilizing solid

counterweight technology in the medical device marketplace. (Compl. ¶ 56.) According to

CSI, Petrucci contributed to this scheme by masterminding the plan and engaging lawyers


                                              21
       CASE 0:20-cv-01043-SRN-KMM Doc. 60 Filed 12/01/20 Page 22 of 24




to carry it out. (Id.) Second, CSI alleges that Nadirashvili and Petrucci fraudulently entered

into an assignment agreement in 2012, specifically designed to deprive CSI of those very

rights. (Id.)

       The Court first addresses CSI’s fraud claim against Petrucci and then turns to the

fraud claim against Nadirashvili.

                         1. Fraud Claim Against Petrucci

       Petrucci argues that CSI’s fraud claim against him must be dismissed because CSI

fails to allege that Petrucci made any “misrepresentation of any past or present material

fact,” fails to allege that CSI relied on any such misrepresentation, and otherwise fails to

plead fraud with particularity as it must under Rule 9(b). (Petrucci Mem. in Support of

Motion to Dismiss [Doc. No. 17] at 23-25.)

       In response, CSI contends that it does adequately plead fraud with particularity,

citing to its allegations as to the concerted actions of Nadirashvili and Petrucci to deprive

CSI of its exclusive rights under the 2012 Settlement Agreement. (CSI Mem. in Op. to

Petrucci’s Motion to Dismiss [Doc. No. 20] at 25; see Compl. ¶ 56.) Again, CSI’s fraud

claims are entirely based on the fundamentally flawed premise that Section 3(A) of the

2012 Settlement Agreement accorded it exclusive rights to this technology, without regard

to patent rights. The Complaint simply fails to allege any misrepresentation of material

fact, no less CSI’s reliance on such a misrepresentation. Instead, the Complaint is replete

with conclusory allegations as to the fraudulent state of mind of Nadirashvili and Petrucci

without any factual support for such allegations.

                         2.     Fraud Claim Against Nadirashvili


                                             22
       CASE 0:20-cv-01043-SRN-KMM Doc. 60 Filed 12/01/20 Page 23 of 24




       Similarly, Nadirashvili contends that CSI’s fraud claim must be dismissed because

CSI fails to allege that Nadirashvili made any “misrepresentation of any past or present

material fact,” fails to allege that CSI relied on any such misrepresentation, and otherwise

fails to plead fraud with particularity as it must under Rule 9(b). (Nadirashvili Mem. in

Support of Motion to Dismiss [Doc. No. 24] at 2, 4 (adopting arguments in Petrucci’s

memorandum of law).)

       In response, CSI similarly contends that it does adequately plead fraud with

particularity, relying again on the false premise that it was accorded exclusive rights to the

marketplace of atherectomy devices utilizing solid counterweight technology that this

Court has previously ruled is not the case. Similarly, the Complaint fails to allege that

Nadirashvili made any misrepresentation of material fact to CSI nor does it allege that CSI

relied on such a misrepresentation. Instead, the Complaint asserts only conclusory

allegations, without any factual support, that are inadequate to plead fraud with the

requisite particularity.

       Accordingly, CSI’s claims of fraud against Petrucci and Nadirashvili fail to state a

claim under Rule 12(b)(6) and fail to allege fraud with particularity under Rule 9(b).

Accordingly, they must be dismissed.

   III.    CONCLUSION

       Based on the foregoing, and the entire file and proceedings herein, IT IS HEREBY

ORDERED that:

       1. Defendant Petrucci’s Motion to Dismiss [Doc. No. 15] is GRANTED;

       2. Defendant Nadirashvili’s Motion to Dismiss [Doc. No. 22] is GRANTED.


                                             23
      CASE 0:20-cv-01043-SRN-KMM Doc. 60 Filed 12/01/20 Page 24 of 24




LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: December 1, 2020                    s/Susan Richard Nelson
                                           SUSAN RICHARD NELSON
                                           United States District Judge




                                    24
